In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

*********************
JAMES R. FURNISS, JR.,    *                         No. 14-481V
                          *                         Special Master Christian J. Moran
              Petitioner, *
                          *
v.                        *
                          *                         Filed: May 18, 2016
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
              Respondent. *
*********************

Maximullian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Claudia B. Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

    UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       Petitioner James R. Furniss, Jr., filed his application for attorneys’ fees and
costs on February 16, 2016. The Secretary objected to the amount Mr. Furniss
requested. Mr. Furniss is awarded $55,698.19.

       Mr. Furniss alleged that on January 14, 2013, he received the influenza
(“flu”) vaccine which caused him to suffer from chronic inflammatory
demyelinating polyneuropathy (“CIDP”). The undersigned issued a decision
awarding compensation to petitioner based on the parties’ stipulation. Decision,
issued Mar. 2, 2016. Because petitioner received compensation, he is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).


1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       The Secretary objected to the amount Mr. Furniss requested. She stated that
a suitable amount is between $35,000.00 to $40,000.00. The Secretary further
suggested that the undersigned make a determination as to the amount of an award
within that range. See Resp’t’s Resp. at 3.

       Because the Secretary provided no explanation for how she determined the
range, the Secretary’s representation carries relatively little weight. The attorney’s
timesheets are sufficiently detailed that his activities are understandable. While
there might be disagreement over some entries, the Secretary did not make any
specific objections. Overall, the amount of time is reasonable.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $55,698.19 to be a reasonable amount for all
attorneys’ fees and costs incurred. The undersigned has reduced the hours billed
for petitioner’s reply from four hours, to one hour, due to it being substantially
similar to multiple filings by petitioner’s counsel in previous cases. See Reply at 3
(referring to the present case as a SIRVA case).

      In compliance with General Order #9, petitioner states that they did not incur
any in out-of-pocket litigation expenses while pursuing this claim.

      The undersigned GRANTS IN PART AND DENIES IN PART Mr.
Furniss’s motion, and awards $55,698.19 in attorneys’ fees and costs. This shall
be paid as follows:

           A lump sum payment of $55,698.19, in the form of a check made
           payable jointly to petitioner and petitioner’s attorney, Maximillian J.
           Muller, for attorneys’ fees and other litigation costs available under
           42 U.S.C. § 300aa-15(e).

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.




                                          2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3